<'1-,   •
            . "
             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                 UNITED STATES DISTRICT CO                                         Ti-·-MA;~
                                                            SOUTHERN DISTRICT OF CALIFORNIA                                 '-···--·------·-----
                                                                                                                       Ci i·   HI-> 1'.:- J1S I ~~ICl COURT
                                                                                                                l ~ill ·~! ljf\ ')l'-'.TPIC"T tJF CA.UFORNIA
                                                                                                                     1 ·•

                                   United States of America                               JUDGMENT IN A CRIMINAL CASE 1rPuTv
                                                                                                                L--·--·--·---·-····-··--·-----M
                                                                                          (For Offenses Committed On or After November I, 1987)
                                              v.

                                   Felix Cayetano-Martinez                                Case Number: 3:19-mj-21215

                                                                                          Thomas S Sims
                                                                                          Defendant's Attorney


            REGISTRATION NO. 62466308
            THE DEFENDANT:
             [:gj pleaded guilty to count(s) 1 of Complaint
                                                       ---~-------------------~-----
              D was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                    Nature of Offense                                                               Count Number(s)
            8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

             D The defendant has been found not guilty on count( s)
                                                              -------------------
             0 Count(s)
                                - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term ofj

                                            6 TIME SERVED                             D                                            days

              i:gjAssessment: $10 WAIVED [:gj Fine: WAIVED
             [:gj Court recommends USMS, ICE or DHS. or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                              charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. Ifordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monday, March 11, 2019
                                                                                      Date of Imposition of Sentence

                .              /<:::::-::::7
            Received ~_.~fa--~-+->.....,,.'l__~-­
                          DusM (___.....,
                                                                                      ~ARRYMKURREN
                                                                                      UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                           3:19-mj-21215
